 
 
EXHIBIT 10.21





Lands’ End, Inc.


Director Compensation Policy


(as revised on March 19, 2019)
 


This Director Compensation Policy (the “Policy”) of Lands’ End, Inc. (the
“Company”), as adopted by the Board of Directors of the Company (the “Board”),
shall remain in effect until amended, replaced or rescinded by further action of
the Board. The compensation described in this Policy shall be paid or be made,
as applicable, automatically and without further action of the Board, to each
non-employee member of the Board (a “director”).
For the avoidance of doubt, this Policy shall not apply to members of the Board
who are employees of the
Company. Members of the Board shall not be entitled to receive any compensation
for service on the Board other than as described in the Policy.


1.
Compensation



Payment Amount. Each director shall be eligible to receive an “annual” retainer
of $100,000, paid in cash, for service on the Board. For purposes of this
Policy, “annual” shall mean on a fiscal year basis. In addition, (1) a director
serving as Chair of the Board shall be eligible to receive an additional annual
retainer of $30,000, (2) a director serving as Chair of the Audit Committee
shall be eligible to receive an additional annual retainer of $20,000, (3) a
director serving as Chair of the Compensation Committee shall be eligible to
receive an additional annual retainer of $15,000, (4) a director serving as
Chair of each other standing committee of the Board shall be eligible to receive
an additional annual retainer of $10,000, (5) a director serving as a member of
the Audit Committee (other than the Chair of the Audit Committee) shall be
eligible to receive an additional annual retainer of $12,500, (6) a director
serving as a member of the Compensation Committee (other than the Chair of the
Compensation Committee) shall be eligible to
receive an additional annual retainer of $10,000, and (7) a director serving as
a member of each other standing committee of the Board (other than the Chair of
the applicable committee) shall be eligible to receive an additional annual
retainer of $7,500; in each case, paid in cash, for such service.


Payment Schedule. The annual retainers for service on the Board, as Chair of the
Board, and as Chair or a member of a committee of the Board, as set forth above,
shall be paid by the Company in four equal quarterly installments, on the last
day of each fiscal quarter, provided, however, that the payment to be
made on August 3, 2018 shall be prorated for the period from May 12, 2018 to
August 3, 2018 (each such payment date, a “Quarterly Payment Date”). Any
director who serves as a member of the Board for less
than a full quarterly period, shall receive a prorated payment for such
quarterly period, on the next
Quarterly Payment Date.


Annual Election to Receive Retainer in the Form of Common Stock. A director may
elect annually in
advance of the first Quarterly Payment Date of a fiscal year (or upon initial
appointment or election to the Board, if such occurs, thereafter, during a
fiscal year) to receive the retainers under this Policy that would otherwise be
payable in cash, either in whole or in part, in the form of shares of common
stock of the Company (a “Stock Election”), in which case he or she shall instead
receive, at the time the cash retainer payment would have been payable, shares
having an equivalent fair market value on the applicable
Quarterly Payment Date, determined using the NASDAQ regular market hours closing
price of the Company’s common stock on such Quarterly Payment Date (rounded down
to the nearest whole share). Such election shall be effective for the then
current fiscal year. A Stock Election shall only be made at a
time when trading is permitted under the Company’s Insider Trading Policy, as
determined by the
Company’s General Counsel.


New Directors. In the event a new director is elected or appointed to the Board,
such director shall be eligible to receive the compensation set forth in this
Policy, prorated from the date of appointment or election through the next
scheduled Quarterly Payment Date and thereafter shall be paid in conformity with
the other directors.







--------------------------------------------------------------------------------





2.
Health Care Programs



Upon the approval of the Nominating and Corporate Governance Committee on a
case-by-case basis, a director may participate in health care programs of the
Company on a basis no less favorable than senior executives of the Company.


3.
Merchandise Discounts and Gift Card



All directors are eligible to purchase Lands’ End merchandise and services at a
discount, subject to the terms of the Lands’ End Employee Merchandise Discounts
Policy. Each director serving on the Board immediately following each Annual
Meeting of Stockholders shall receive a Lands’ End gift card to purchase Lands’
End merchandise and services in the amount of $10,000, issued on the date of the
Annual Meeting of Stockholders, or such other date as is determined by the
Nominating and Corporate
Governance Committee. In the event that a director is initially elected or
appointed to the Board on a date subsequent to the date of the Annual Meeting of
Stockholders, such director shall receive a prorated gift card, at the time of
such election or appointment, reflecting the time elapsed since the Annual
Meeting of Stockholders.


4.
Expense Reimbursement



Members of the Board of Directors, including employees of the Company, will be
reimbursed for all reasonable out-of-pocket expenses incurred by them in
connection with their participation in meetings of the Board (and committees
thereof) and the boards of directors (and committees thereof) of the
subsidiaries of the Company. The Company shall make such reimbursement within a
reasonable amount of time following submission of reasonable written
substantiation for the expenses.







